 



Exhibit 10.9
AMENDMENT TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
ENSOURCE ENERGY PARTNERS, LP
     WHEREAS, pursuant to the Amended and Restated Agreement of Limited
Partnership of ENSOURCE ENERGY PARTNERS, LP dated November 15, 2005, (the
“Amended Partnership Agreement”), the General Partner and the Limited Partners
entered into and formed a limited partnership for the purposes set forth in the
Agreement; and
     WHEREAS, pursuant to the Redemption Agreement by and between the
Partnership and Ensource Energy Investors LLC (“EEI”) the Partnership redeemed
from EEI the EEI LP Interest (as defined in such Redemption Agreement) in
exchange for the liquidating payment specified in such Redemption Agreement; and
     WHEREAS, the General Partner and the remaining Limited Partners now desire
to amend the Amended Partnership Agreement to reflect (i) the revised Limited
Partner interests and (ii) other changes to the agreement as set forth below;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Partners hereby amend the Amended Partnership Agreement as
follows effective as of February 10, 2006:

1.   Section 4.4(a)(i) is amended to read as follows:

     (i) Subject to the Securities and Exchange Commission notifying the
Partnership that it has no further comments and the Partnership requesting
acceleration of the effectiveness of the Registration Statement, within 2
Business Days prior to mailing to holders of depositary units the definitive
offering materials relating to the Exchange Offer or thereafter if it appears
reasonably likely that holders of at least 51% of the outstanding depository
units of NGT will accept the Exchange Offer, the General Partner may make a call
for some or all of the Capital Contributions set forth in Section 4.2(a), which
call for Capital Contributions shall give Partners at least 2 Business Days
advance notice of the date Capital Contributions are due. Following such call,
each Partner agrees to contribute to the Partnership the amount of cash set
forth in the call (not to exceed the amount opposite such Partner’s name on
Exhibit A) on or before the date specified in the call. The Capital
Contributions of the Partners shall be made in cash by wire transfer of
immediately available funds to an escrow account established by the General
Partner. Subject to Section 4.4(d), no Partner shall be required to contribute
more than the amount set forth opposite such Partner’s name on Exhibit A as part
of all capital calls.

2.   Section 4.7 is hereafter deleted in its entirety as this payment has
already been made.   3.   Section 6.1 (e) (i) shall be replaced with the
following:

     Except as provided below, the Board of Directors shall at all times consist
of five (5) members, each of whom will be designated annually as hereinafter
provided. One member shall be designated by the General Partner. Four
(4) members shall be designated by a Majority Interest of the Limited Partners,
three (3) of which members shall (i) have relevant industry experience and
(ii) not be an affiliate of any Partner. The Board of Directors member initially
designated by the General Partner is Scott W. Smith. The Board of Directors
members initially designated by the Limited Partners are Mark J. Warner, Jacob
Roorda and S.P. Johnson IV and a fourth member to be designated by the Majority
Interest owner of the Limited Partners. The Board of Directors shall appoint a
chairman from among them (the “Chairman”). Initially, the Chairman shall be
Scott W. Smith. Each member of the Board of Directors will serve until his
successor has been designated or until his earlier death, resignation or removal
as provided below.

4.   Sections 6.1 (e) (ii) and (iii) are hereby deleted in their entirety.   5.
  Exhibit A to the Agreement is hereby deleted and replaced with the Revised
Exhibit A attached hereto.

[Remainder of Page Left Blank]
[Signature Pages of the Partners Attached]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties named below have caused this Amendment to
the Agreement to be executed by their duly authorized officers or
representatives on the date first above written.

            GENERAL PARTNER:


Ensource Energy Company, LLC
      By:   /s/ Scott W. Smith       Scott W. Smith, President               
LIMITED PARTNERS:
                     
/s/ Marshall M. Eubank
Marshall M. Eubank
                         
/s/ Scott W. Smith
Scott W. Smith
                       

            Ritchie Energy North, L.P.
      By:  Ritchie Energy North, Inc. its General Partner                       
  By:   /s/ Michael Allara        Name:   Michael Allara        Title:  
Director   

2



--------------------------------------------------------------------------------



 



         

REVISED EXHIBIT A
LIST OF PARTNERS, INITIAL CAPITAL CONTRIBUTIONS AND SHARING RATIO

                      INITIAL             CAPITAL     SHARING   PARTNERS  
CONTRIBUTION     RATIO  
General Partner
               
Ensource Energy Company, LLC
  $ 20,100.00       0.100 %
Limited Partners
               
RTR Energy Partners
  $ 250,623.44       1.247 %
George K. Hickox, Jr.
  $ 501,246.88       2.494 %
Jon A. Hughes
  $ 250,623.44       1.247 %
Loren B. Singletary
  $ 350,872.82       1.746 %
J. Thomas Eubank
  $ 250,623.44       1.247 %
Marshall M. Eubank
  $ 401,598.00       1.998 %
Scott W. Smith
  $ 602,397.50       2.997 %
Ritchie Energy North, L.P.
  $ 17,471,914.48       86.656 %
 
               
TOTALS
  $ 20,100,010.53       100.000 %

4